DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BOEHM (DE-102014211233-A1) in view of HONG (KR20120110552A).
As to claim 1, BOEHM teaches method for producing an outer panel having a character line, which is a bent surface between two surfaces (Figure 1 shows the panel (sheet material, 200) has a bent portion between two surfaces (where the cavity portion, 115 is located).), by using a punch and a blank holder, and a die which opposes the punch and the blank holder (Figure 1 shows a punch (120), a blank holder (outer portion of the punch, indicated with 121), and a die (upper die, 110).), to perform press working on a blank disposed between the punch and the blank holder on one side and the die on the other side by draw forming or stretch forming (Figure 1 shows a blank (200) disposed between the punch and die, Lines 37-40 teach that the tool is a press tool that is used for drawing sheet metal.), wherein the punch includes a projecting portion for forming the bent surface and a punch shoulder R portion at a punch top portion (Figure 1 teaches that the lower punch (120) has a portion that forms a projection.  The projecting “portion” is interpreted as the tip of the projection as well as punch surface proximate the tip that have the restraints (140).), wherein the punch includes a first portion, the first portion of the punch including at least one of the projecting portion and the punch shoulder R portion, and the punch includes a second portion which excludes the first portion (Figure 1 shows that the lower punch (120) has sections other than the projecting ‘portion’.  These sections are considered the second portion.) , and a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working, and the static friction coefficient of the first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of the second portion of the punch which excludes the first portion with respect to the blank. (Figure 1 shows that the projecting portion includes restraining devices (140).  These devices are described in Lines 142-153 of the machine translation as using an actuator to provide pressing force against the part of the sheet (200) they are contacting.  This is interpreted as in increase of force applied to this section. Additionally, Lines 145-147 teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.)
BOEHM does not disclose what the “friction-increasing quality” is.  As such, BOEHM does not teach wherein the first portion of the punch further includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank.
However, HONG teaches a first portion of a punch includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank. (Figure 1 teaches a drawing/press mold (A) that has a lower (1) and upper (2) press structure, along with friction blocks (3) located in the body of the lower (1) press.  Lines 122-123 teach that the material flow is affected by the coefficient of friction.  This is also a concern in BOEHM (Lines 148-149).  HONG teaches in figures 2-4 that the friction can be increased via a particle fixing portion (Figure 2) or through protrusions (Figures 3-4).)
One of ordinary skill would have been motivated to apply the known particle fixing portion or protrusions technique of HONG to the friction block device of BOEHM in order to provide a friction surface that controls the material flow (as discussed above) that is replicable with different surface roughness blocks depending on the material being pressed. (See HONG Lines 40-43)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known particle fixing portion or protrusions technique of HONG to the friction block device of BOEHM because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 3, BOEHM in view of HONG teaches the method for producing an outer panel having a character line according to claim 1, wherein the static friction coefficient is a static friction coefficient in a direction along which a concavity generated on the blank due to an initial strike of the projecting portion on the blank moves in a forming process. (BOEHM lines 131-134 teach that the objective of the restraint devices is to reduce material flow away from the tool (125), which is located at the point of the  bend area.)

As to claim 21, BOEHM teaches method for producing an outer panel having a character line, which is a bent surface between two surfaces (Figure 1 shows the panel (sheet material, 200) has a bent portion between two surfaces (where the cavity portion, 115 is located).), by using a punch and a blank holder, and a die which opposes the punch and the blank holder (Figure 1 shows a punch (120), a blank holder (outer portion of the punch, indicated with 121), and a die (upper die, 110).), to perform press working on a blank disposed between the punch and the blank holder on one side and the die on the other side by draw forming or stretch forming (Figure 1 shows a blank (200) disposed between the punch and die, Lines 37-40 teach that the tool is a press tool that is used for drawing sheet metal.), wherein the punch includes a projecting portion for forming the bent surface and a punch shoulder R portion at a punch top portion (Figure 1 teaches that the lower punch (120) has a portion that forms a projection.  The projecting “portion” is interpreted as the tip of the projection as well as punch surface proximate the tip.), wherein the punch includes a first portion, the first portion of the punch including at least one of the projecting portion and the punch shoulder R portion, and the punch includes a second portion which excludes the first portion (Figure 1 shows that the lower punch (120) has sections other than the projecting ‘portion’.  These sections are considered the second portion.) , and a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working, and the static friction coefficient of the first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of the second portion of the punch which excludes the first portion with respect to the blank. (Figure 1 shows that the projecting portion includes restraining devices (140).  These devices are described in Lines 142-153 of the machine translation as using an actuator to provide pressing force against the part of the sheet (200) they are contacting.  This is interpreted as in increase of force applied to this section. Additionally Lines 145-147  teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.)
BOEHM does not disclose what the “friction-increasing quality” is.  As such, BOEHM does not teach wherein the first portion of the punch further includes a particle fixing portion, the particle fixing portion configured to increase a static friction coefficient of the first portion of the punch with respect to the blank.
However, HONG teaches a first portion of a punch includes one of a particle fixing portion, the particle fixing portion configured to increase a static friction coefficient of the first portion of the punch with respect to the blank. (Figure 1 teaches a drawing/press mold (A) that has a lower (1) and upper (2) press structure, along with friction blocks (3) located in the body of the lower (1) press.  Lines 122-123 teach that the material flow is affected by the coefficient of friction.  This is also a concern in BOEHM (Lines 148-149).  HONG teaches in Figure 2 teaches that the friction can be increased via a particle fixing portion.  Lines 106-107 teach that in Figure 2 the friction is increased via a sand of fine particles.  They are interpreted as in a ‘fixing’ portion in that they do not fall off when used in the press.)
One of ordinary skill would have been motivated to apply the known particle fixing portion of HONG to the friction block device of BOEHM in order to provide a friction surface that controls the material flow (as discussed above) that is replicable with different surface roughness blocks depending on the material being pressed. (See HONG Lines 40-43)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known particle fixing portion technique of HONG to the friction block device of BOEHM because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 22, BOEHM teaches method for producing an outer panel having a character line, which is a bent surface between two surfaces (Figure 1 shows the panel (sheet material, 200) has a bent portion between two surfaces (where the cavity portion, 115 is located).), by using a punch and a blank holder, and a die having a unitary structure, which opposes the punch and the blank holder (Figure 1 shows a punch (120), a blank holder (outer portion of the punch, indicated with 121), and a die (upper die, 110).  The die (110) is shown to be in one piece in that it all moves as a unitary structure when pressing.), to perform press working on a blank disposed between the punch and the blank holder on one side and the die on the other side by draw forming or stretch forming (Figure 1 shows a blank (200) disposed between the punch and die, Lines 37-40 teach that the tool is a press tool that is used for drawing sheet metal.), wherein the punch includes a projecting portion for forming the bent surface and a punch shoulder R portion at a punch top portion (Figure 1 teaches that the lower punch (120) has a portion that forms a projection.  The projecting “portion” is interpreted as the tip of the projection as well as punch surface proximate the tip.), wherein the punch includes a first portion, the first portion of the punch including at least one of the projecting portion and the punch shoulder R portion, and the punch includes a second portion which excludes the first portion (Figure 1 shows that the lower punch (120) has sections other than the projecting ‘portion’.  These sections are considered the second portion.) , and a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working, and the static friction coefficient of the first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of the second portion of the punch which excludes the first portion with respect to the blank. (Figure 1 shows that the projecting portion includes restraining devices (140).  These devices are described in Lines 142-153 of the machine translation as using an actuator to provide pressing force against the part of the sheet (200) they are contacting.  This is interpreted as in increase of force applied to this section. Additionally Lines 145-147  teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.)
BOEHM does not disclose what the “friction-increasing quality” is.  As such, BOEHM does not teach wherein the first portion of the punch further includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank.
However, HONG teaches a first portion of a punch includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank. (Figure 1 teaches a drawing/press mold (A) that has a lower (1) and upper (2) press structure, along with friction blocks (3) located in the body of the lower (1) press.  Lines 122-123 teach that the material flow is affected by the coefficient of friction.  This is also a concern in BOEHM (Lines 148-149).  HONG teaches in figures 2-4 that the friction can be increased via a particle fixing portion (Figure 2) or through protrusions (Figures 3-4).)
One of ordinary skill would have been motivated to apply the known particle fixing portion or protrusions technique of HONG to the friction block device of BOEHM in order to provide a friction surface that controls the material flow (as discussed above) that is replicable with different surface roughness blocks depending on the material being pressed. (See HONG Lines 40-43)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known particle fixing portion or protrusions technique of HONG to the friction block device of BOEHM because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over BOEHM (DE-102014211233-A1) in view of HONG (KR20120110552A), as applied in claim 1, further in view of KIM (KR20020051241A).
As to claim 2, BOEHM in view of HONG teaches the he method for producing an outer panel having a character line according to claim 1, wherein the static friction coefficient is different between the first and second portions is different. (BOEHM teaches an increase in friction in the protrusion portion to control material flow (Lines 145-147  teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.).  HONG teaches an increase in friction via protrusions or particles (Figures 2-4).)
Neither BOEHM nor HONG explicitly disclose the different in the static coefficient, specifically they do not disclose the difference is 0.05 or more.
However, KIM teaches that when considering friction of the surface of the die during press forming sheets, that the coefficient of friction can be 0.02-0.4, with 0.4 or greater causing issues with sticking. (See Lines 117-122 of the machine translation.)  Thus KIM is interpreted as teaching that when increasing mold surface friction, one or ordinary skill would do so between 0.02-0.4, which encapsulates “greater than 0.05” as required by the claim.
One of ordinary skill would have been motivated to apply the known friction increasing value range technique from KIM to the friction block of BOEHM in view of HONG in order to reduce material flow through the increased friction, but keep the friction below 0.4 to prevent sticking. (as stated in KIM Lines 117-122)
Therefore, it would have been obvious to apply the known friction increasing value range technique from KIM to the friction block of BOEHM because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over BOEHM (DE-102014211233-A1) in view of HONG (KR20120110552A), as applied in claim 1, further in view of KUMAGAI (US 20180229287 A1).
As to claim 4, BOEHM in view of HONG teaches the method for producing an outer panel having a character line according to claim 1, wherein the projecting portion has an increased surface roughness/friction coefficient. (BOEHM teaches an increase in friction in the protrusion portion to control material flow (Lines 145-147  teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.).  HONG teaches an increase in friction via protrusions or particles (Figures 2-4).)
BOEHM in view of HONG does not disclose wherein at least one of the projecting portion and the punch shoulder R portion includes particles having Vickers hardness of 700 HV or more.  HONG does not disclose the composition of the particles in the embodiment of Figure 2.
However, KUMAGAI teaches wherein at least one of the projecting portion and the punch shoulder R portion includes particles having Vickers hardness of 700 HV or more. (Figure 3 teaches a projecting portion (35) of a die (30) for metalworking that has a film (50) applied to it.  ¶0008 and 0009 teach the use of films on the die for press working.  ¶0052 teaches the applied film (50) has a Vicker’s hardness of not less than 8000 due to the diamond crystals (interpreted as particles).  ¶0060 teaches the growth of the diamond crystals allows for a range of roughness values of the film, and that polishing (¶0060) can be used to adjust this roughness)
One of ordinary skill would have been motivated to apply the known diamond particulate film of KUMAGAI to the friction increasing method of BOEHM in view of HONG in order to provide a method of increasing the friction (due to the growth of diamond particles on the film) with diamond crystals that are highly stable in a chemical sense and are suppressed from reacting with the workpiece on the interface thereof. (KUMAGAI ¶0052)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known diamond particulate film of KUMAGAI to the friction increasing method of BOEHM in view of HONG because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 5, BOEHM in view of HONG and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 4, wherein the punch includes a particle fixing portion having a holding layer which holds the particles, and the particle fixing portion is provided to at least one of the projecting portion and the punch shoulder R portion. (KUMAGAI, which is relied upon for the teaching of the particles, teaches a carbon film (50) on the die (30) that holds the diamond particles.  ¶0059 teaches the method of creating where a film is creating through growing diamonds in a base material layer.  TOHRU teaches that the friction increasing section is on the projecting portion of the die (see rejection of claim 1).)

As to claim 9, BOEHM in view of HONG and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 5, wherein the particle fixing portion is exchanged with another particle fixing portion according to an operating condition. (HONG, Lines 40-43 teaches the replacement of the friction blocks (which have particle fixing portions in the combination with KUMAGAI) based on the desired surface roughness and strength and based on the material.  The desired roughness and type of material are interpreted as operating conditions.)

As to claim 10, BOEHM in view of HONG and KUMAGAI teaches the method for producing an outer panel having a character line according to claim 4, wherein the particles come into contact with a non-design surface of the blank which is an inner surface of the outer panel. (BOEHM, Lines 7-10 teach that the component edge (interpreted as the bent portion on the top of the panel in Figure 1) is a design edge.  Based on this interpretation, the upper surface of the panel (200) in figure 1 is interpreted as the design surface, making the bottom (where the restraining devices with particles from HONG and KUMAGAI are located) the non-design surface.)

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BOEHM (DE-102014211233-A1) in view of KUROKAWA (US 20040194527 A1).
As to claim 1, BOEHM teaches method for producing an outer panel having a character line, which is a bent surface between two surfaces (Figure 1 shows the panel (sheet material, 200) has a bent portion between two surfaces (where the cavity portion, 115 is located).), by using a punch and a blank holder, and a die which opposes the punch and the blank holder (Figure 1 shows a punch (120), a blank holder (outer portion of the punch, indicated with 121), and a die (upper die, 110).), to perform press working on a blank disposed between the punch and the blank holder on one side and the die on the other side by draw forming or stretch forming (Figure 1 shows a blank (200) disposed between the punch and die, Lines 37-40 teach that the tool is a press tool that is used for drawing sheet metal.), wherein the punch includes a projecting portion for forming the bent surface and a punch shoulder R portion at a punch top portion (Figure 1 teaches that the lower punch (120) has a portion that forms a projection.  The projecting “portion” is interpreted as the tip of the projection as well as punch surface proximate the tip.), wherein the punch includes a first portion, the first portion of the punch including at least one of the projecting portion and the punch shoulder R portion, and the punch includes a second portion which excludes the first portion (Figure 1 shows that the lower punch (120) has sections other than the projecting ‘portion’.  These sections are considered the second portion.) , and a contact pressure applied to the blank by at least one of the projecting portion and the punch shoulder R portion during the press working is higher than a contact pressure applied to the blank by a remaining portion of the punch which excludes the projecting portion and the punch shoulder R portion during the press working, and the static friction coefficient of the first portion of the punch which includes at least one of the projecting portion and the punch shoulder R portion with respect to the blank is larger than a static friction coefficient of the second portion of the punch which excludes the first portion with respect to the blank. (Figure 1 shows that the projecting portion includes restraining devices (140).  These devices are described in Lines 142-153 of the machine translation as using an actuator to provide pressing force against the part of the sheet (200) they are contacting.  This is interpreted as in increase of force applied to this section. Additionally Lines 145-147  teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality.)
BOEHM does not disclose what the “friction-increasing quality” is.  As such, BOEHM does not teach wherein the first portion of the punch further includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank.
However, KUROKAWA teaches a first portion of a punch includes one of a particle fixing portion and a plurality of protrusions, the particle fixing portion and the plurality of protrusions each configured to increase a static friction coefficient of the first portion of the punch with respect to the blank. (Figure 1 teaches projections (micro-rough layer, 6) in an area of the die (1).  ¶0022 teaches this micro-roughness is used prevent movement perpendicular to the pressing direction. ¶0023 teaches the micro-rough layer includes protrusions of 0.01mm to 0.06mm)
One of ordinary skill in the art would have been motivated to apply the known micro-roughness technique of KUROKAWA to the area frictional force increase process of BOEHM in order to increase the resistance in a direction perpendicular to a direction of pressing the workpiece (KUROKAWA ¶0022).  This motivation is relevant due to the invention of BOEHM being motivated to prevent material flow away from the bend area.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known micro-roughness technique of KUROKAWA to the area frictional force increase process of BOEHM because it has been held to be prima facie obvious to apply a known technique to a known process, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).

As to claim 11, BOEHM in view of KUROKAWA teaches the method for producing an outer panel having a character line according to claim 1, wherein at least one of the projecting portion and the punch shoulder R portion includes a protrusion. (BOEHM, Figure 1 shows that the projecting portion includes restraining devices (140). Lines 145-147 teach that the friction is increased in the pressing area.  Lines 65-68 teach that the upper side of the retaining element facing the sheet material may have a friction-increasing quality. KUROKAWA Figure 1 teaches projections (micro-rough layer, 6) in an area of the die (1).)

As to claim 12, BOEHM in view of KUROKAWA teaches the method for producing an outer panel having a character line according to claim 11, wherein a height of the protrusion is 0.02 to 0.10 mm. (KUROKAWA, ¶0023 teaches the protrusions are 0.01 to 0.06mm in height.)

As to claim 13, BOEHM in view of KUROKAWA teaches the method for producing an outer panel having a character line according to claim 11, wherein the protrusion comes into contact with a non-design surface of the blank which is an inner surface of the outer panel. (BOEHM, Lines 7-10 teach that the component edge (interpreted as the bent portion on the top of the panel in Figure 1) is a design edge.  Based on this interpretation, the upper surface of the panel (200) in figure 1 is interpreted as the design surface, making the bottom(where the restraining devices with protrusions KUROKAWA are located) the non-design surface.)

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See the office action dated 16 November 2021 for the reasons for indicating Claims 6-8 allowable.
Response to Arguments
Applicant’s arguments, filed 14 July 2022, with respect to the rejections of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claim 1 using MAEDA in view of TOHRU and YAMAGATA is withdrawn.
The amendment to Claim 1 (along with Claims 21 and 22) is sufficient to overcome a rejection using TOHRU.  TOHRU does not disclose protrusions or a particle fixing portion.
However, upon further consideration, a new rejection is presented above using BOEHM as the primary reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.

CN106944545A teaches a relationship between material flow and the coefficient of friction in a press tool.  The press tool uses replaceable friction blocks with one having an actuator (7) attached in order to increase the force applied.  See Figure 1.
DE102012002213A1 teaches a relationship between pressing force, friction, and the material flow in a press tool. See Figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726